Citation Nr: 0800122	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for uterine fibroids and history of ovarian cysts, 
postoperative hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that decision, the RO 
granted service connection for residuals of hysterectomy, and 
assigned that disability a 30 percent disability rating 
effective from April 1, 2004.  The veteran appealed as to the 
rating assigned.   

In that rating decision, the RO also made a number of other 
decisions from which the veteran submitted a notice of 
disagreement to initiate appeals.  However, after the RO 
issued a statement of the case on those claims, she stated in 
her March 2005 substantive appeal that she was only appealing 
the claim regarding the propriety of the 30 percent rating 
for the residuals of hysterectomy.  At that time she also 
raised a claim of entitlement to service connection for an 
associated disorder of bladder incontinence.  The RO 
subsequently granted service connection for urinary 
incontinence in a March 2006 rating decision.  

In sum, the veteran did not perfect an appeal as to the other 
claims denied in the May 2004 rating decision.  The RO 
granted service connection for urinary incontinence.  The 
veteran has not appealed as to the rating assigned for that 
disability.  Therefore, the only issue on appeal here 
pertains to the claim of entitlement to an initial disability 
rating in excess of 30 percent for uterine fibroids and 
history of ovarian cysts, postoperative hysterectomy (the 
residuals of hysterectomy).


FINDING OF FACT

The veteran's service-connected uterine fibroids and history 
of ovarian cysts, postoperative hysterectomy, is manifested 
by normal postoperative gynecological examination, status 
post abdominal hysterectomy; and menopause with 
nonfunctioning ovaries.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for uterine fibroids and history of ovarian cysts, 
postoperative hysterectomy, are not met.  38 U.S.C.A. §§ 
1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 4.116, Diagnostic 
Code 7618 (2007).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
and June 2005.  In those letters the RO informed the veteran 
of the types of evidence needed in order to substantiate her 
claim on appeal for an initial disability rating in excess of 
30 percent for uterine fibroids and history of ovarian cysts, 
postoperative hysterectomy.  VA has also informed the veteran 
of the division of responsibility between the veteran and VA 
for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in her possession 
that pertained to such claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, and statements made in support of the veteran's 
claim, and other materials.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her appealed 
claim.

II.  Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected uterine fibroids and 
history of ovarian cysts, postoperative hysterectomy, 
warrants an initial disability rating in excess of 30 
percent.  Disability evaluations are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2 (2007).  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  See also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).  
  
The veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

The veteran's service-connected disability of uterine 
fibroids and history of ovarian cysts, postoperative 
hysterectomy, is currently evaluated as 30 percent disabling 
pursuant to rating criteria under 38 C.F.R. § 4.116, 
Diagnostic Code 7618 (2007).  Under that code, removal of the 
uterus, including corpus warrants a 100 percent disability 
rating for the first three months after removal, after which, 
a 30 percent disability rating is assigned.  Because of the 
service-connected uterine fibroids and history of ovarian 
cysts, postoperative hysterectomy, the RO also granted 
special monthly compensation under 38 U.S.C.A. §1114(k) and 
38 C.F.R. § 3.350(a), on account of anatomical loss of a 
creative organ.  See 38 C.F.R. § 4.116, Note 2 and Footnote 
1.

The veteran underwent a hysterectomy in 1997 during service.  
In the May 2004 rating decision, the RO assigned the service-
connected residuals of hysterectomy (uterine fibroids and 
history of ovarian cysts, postoperative hysterectomy), a 30 
percent disability rating effective from April 1, 2004.  
Based on the foregoing, a 30 percent disability rating is 
appropriate under Diagnostic Code 7618.

The Board has reviewed the medical evidence of record to 
determine whether a higher rating may be assigned pursuant to 
other diagnostic criteria pertaining to ratings for 
gynecological conditions.  See 38 C.F.R. § 4.116, Diagnostic 
Codes 7610-7625 (there is no suggestion of any involvement of 
the breast to involve diagnostic criteria under Diagnostic 
Code 7626).

During the period service connection has been in effect, the 
applicable evidence of record most material to the veteran's 
claim includes reports of VA examinations in January 2004, 
June 2005, and September 2006.  There are also VA treatment 
records dated in 2004 showing that in November 2004 physical 
examination was normal and test findings from a Pap smear 
were normal.  The assessment at that time was "annual 
gynecological examination, history of ovarian cyst.

The report of the January 2004 VA examination shows that the 
veteran had a history of a hysterectomy in May 1997 in which 
the uterus was completely removed.  During that examination, 
the veteran reported that since that hysterectomy, she could 
not menstruate.  She further reported that she had not 
suffered from any heavy or irregular bleeding, or pelvic 
pain.  She reported having no urine incontinence; and she was 
not receiving any treatment for her condition.  The examiner 
found that there was no functional impairment resulting from 
the condition, and that the condition did not result in any 
time lost from work.  After examination, the report contains 
a diagnosis for the claimed condition of hysterectomy, of 
"there is no diagnosis because the condition is resolved."

The report of a June 2005 VA examination for gynecological 
conditions shows that the veteran reported complaints of 
incontinence since her 1997 total abdominal hysterectomy for 
large uterine fibroids, and Marshall-Marchetti-Kranz 
procedure for stress incontinence.  She reported that this 
had been worse until recently and was requiring the use of 
pads on a regular basis.  She reported that she had been told 
that she still has cysts on her ovaries.  She reported that 
she had no symptoms related to this, and the examiner opined 
that this would seem doubtful since she is obviously 
menopausal.  On physical examination, the examiner made no 
abnormal findings.  After examination, the report contains 
diagnoses of (1) normal postoperative gynecological 
examination, status post abdominal hysterectomy and Marshall-
Marchetti-Kranz procedure; and (2) occasional stress 
incontinence with no current treatment.

The report of a September 2006 VA examination for 
gynecological conditions records that in 1997 the veteran 
underwent abdominal hysterectomy for large symptomatic 
uterine fibroids, and Marshall-Marchetti-Kranz procedure for 
stress incontinence.  The examiner noted that the 1997 
operative report stated that the veteran's ovaries were 
normal at the time of that surgery.  The examiner noted a 
history that subsequently in 2004, the veteran complained of 
abdominal pain and bloating; for which she underwent an 
ultrasound examination.  That examination showed that the 
left ovary was not visualized; and the right ovary was normal 
in size, with three tiny cysts.  The largest cyst was 4 by 6 
mm in size.  SSH testing was performed at that time and it 
showed the veteran to be menopausal.  A subsequent ultrasound 
examination in March 2005 showed that findings were 
unchanged.  The veteran reported complaints that she has 
occasional hot flashes now, but these are not as severe as 
she had had in the past.  She had some incontinence symptoms.  

On examination, the examiner made findings that there was a 
well-healed Pfannenstiel incision of the abdomen.  External 
genitalia was normal; vaginal mucosa was flat; cuffs were 
clean; and bimanual examination was negative.  There were no 
masses, pain, tenderness, or thickening.  After examination, 
the report contains diagnoses of (1) normal postoperative 
gynecological examination status post abdominal hysterectomy 
for uterine fibroids, and (2) menopause with non-functioning 
ovaries.

Note first that in an unappealed rating decision in March 
2006, the RO granted service connection for urinary 
incontinence and assigned that disability a 40 percent 
disability rating.  As the veteran has not appealed that 
rating, consideration of an evaluation for incontinence as a 
separate service-connected  residual of the hysterectomy is 
not appropriate here.   Also, special monthly compensation is 
in effect at the rate provided under 38 U.S.C.A. §1114(k) and 
38 C.F.R. § 3.350(a), on account of anatomical loss of a 
creative organ.  The veteran has not appealed as to that rate 
of special monthly compensation.  

In sum, in order for the veteran's claim to be granted, the 
case must fit some other criterion under a diagnostic code 
used for evaluating gynecological conditions other than 
Diagnostic Code 7618.  See 38 C.F.R. § 4.116.  However, the 
veteran's symptomatology meets none of the potentially 
relevant criteria that would entitle an evaluation in excess 
of the 30 percent now in effect.  

The medical evidence does not show that the condition of the 
veteran's ovaries requires continuous treatment, so as to 
warrant a separate compensable evaluation under 38 C.F.R. 
§ 4.116, Diagnostic Code 7615.  Though there is evidence that 
the right ovary is normal in size, with three tiny cysts, 
there is no evidence that this results in any condition 
requiring any treatment.  Nor is there medical evidence of 
any abnormal condition of the vagina, cervix, or fallopian 
tube, so as to consider evaluation under 38 C.F.R. § 4.116, 
Diagnostic Codes 7611, 7612, or 7614, respectively.   

The medical evidence also does not show that either ovary has 
been removed.  Therefore, an evaluation in excess of 30 
percent under Diagnostic Codes 7617, or a separate rating 
under Diagnostic Code 7619, is not warranted.  38 C.F.R. 
§ 4.116.  Nor is there medical evidence of complete atrophy 
of both ovaries to warrant a separate rating under 38 C.F.R. 
§ 4.116, Diagnostic Code 7620.  There is also no medical 
evidence of any rectovaginal or urethrovaginal fistula, so as 
to warrant a separate rating under 38 C.F.R. § 4.116, 
Diagnostic Codes 7624 or 7625.  

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 30 percent for uterine fibroids and 
history of ovarian cysts, postoperative hysterectomy.  The 
Board concludes that there was no period since the award of 
service connection that a rating greater than 30 percent was 
warranted for that disability.  Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's uterine fibroids and 
history of ovarian cysts, postoperative hysterectomy reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of an initial evaluation higher than 30 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the service-
connected uterine fibroids and history of ovarian cysts, 
postoperative hysterectomy results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
ORDER

Entitlement to an initial disability rating in excess of 30 
percent for uterine fibroids and history of ovarian cysts, 
postoperative hysterectomy is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


